      Case 3:17-cv-04426-JST Document 261 Filed 05/07/19 Page 1 of 2


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     LEO L. LAM - # 181861
 3   llam@keker.com
     MATTHEW M. WERDEGAR - # 200470
 4   mwerdegar@keker.com
     JUSTINA K. SESSIONS - # 270914
 5   jsessions@keker.com
     BAILEY W. HEAPS - # 295870
 6   bheaps@keker.com
     DAVID J. ROSEN - # 296139
 7   drosen@keker.com
     NEHA MEHTA - # 298771
 8   nmehta@keker.com
     ANNA PORTO - #319903
 9   aporto@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
11   Facsimile:     415 397 7188

12   Attorneys for Defendant
     ZSCALER, INC.
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                     SAN FRANCISCO DIVISION
16
     SYMANTEC CORPORATION,                          Case No. 3:17-cv-04426-JST
17
                    Plaintiff,                      DEFENDANT ZSCALER, INC.’S
18                                                  RESPONSE TO ADMINISTRATIVE
               v.                                   MOTION FOR LEAVE TO FILE UNDER
19                                                  SEAL
     ZSCALER, INC.,
20                                                  Dept:      9
                    Defendant.                      Judge:     Honorable Jon S. Tigar
21
                                                    Date Filed: December 12, 2016
22                                                  Trial Date: June 15, 2020

23

24

25

26

27

28

                    DEFENDANT ZSCALER, INC.’S RESPONSE TO ADMINISTRATIVE MOTION
                                  FOR LEAVE TO FILE UNDER SEAL
                                       Case No. 3:17-cv-04426-JST
     1327671
      Case 3:17-cv-04426-JST Document 261 Filed 05/07/19 Page 2 of 2


 1             On May 3, 2019, Symantec filed an Administrative Motion for Leave to File Under Seal

 2   Portions of Its Reply In Support of Its Motion for Leave to Amend Its Infringement Contentions

 3   (D.I. 259). Symantec sought to redact from its reply brief certain descriptions or quotations from

 4   documents that Zscaler designated as confidential and has sought to file under seal, see D.I. 254

 5   (Zscaler’s motion to seal).

 6             Zscaler does not seek to maintain as confidential the descriptions and quotations contained

 7   in Symantec’s reply brief, and Zscaler has no objection to the redacted portions of Symantec’s

 8   reply brief being filed on the public record. For the reasons provided in Zscaler’s motion to seal

 9   (D.I. 254), Zscaler does seek to maintain the underlying documents themselves under seal.

10

11                                                            Respectfully submitted,
12                                                            KEKER, VAN NEST & PETERS LLP
13

14   Dated: May 7, 2019                                By:    /s/ Justina K. Sessions
                                                              ROBERT A. VAN NEST
15                                                            LEO L. LAM
                                                              MATTHEW M. WERDEGAR
16                                                            JUSTINA K. SESSIONS
                                                              BAILEY W. HEAPS
17                                                            DAVID J. ROSEN
                                                              NEHA MEHTA
18                                                            ANNA PORTO

19                                                            Attorneys for Defendant
                                                              ZSCALER, INC.
20

21

22

23

24

25

26

27

28
                                                     1
                     DEFENDANT ZSCALER, INC.’S RESPONSE TO ADMINISTRATIVE MOTION
                                   FOR LEAVE TO FILE UNDER SEAL
                                        Case No. 3:17-cv-04426-JST
     1327671
